     Case 1:17-cr-00219-VSB Document 145
                                     146 Filed 03/02/21
                                               03/04/21 Page 1 of 2

                                    INGA L. PARSONS
                                   CHRISTIAN URBANO*
                                       (of Counsel)
Admitted to MA* NY WY                    Attorneys at Law                              Tel: 781-581-2262
Federal Courts                         3 Bessom St. No. 234                            Fax: 888-406-9538
U.S. Supreme Court                    Marblehead, MA 01945                             Cell: 781-910-1523

Inga@IngaParsonsLaw.com                                                 Christian@IngaParsonsLaw.com




BY ECF

March 2, 2020                                                             3/4/2021

Hon. Vernon S. Broderick                                   Counsel is directed to include in her submission
United States District Judge                               defendants' updated medical report in light of the
Southern District of New York                              COVID-19 vaccine rollout within the BOP.
40 Centre Street
New York, NY 10007

       Re: United States v. Duane Martinez 17-cr-00219

Dear Judge Broderick:

      I am appointed counsel forDuane Martinez. I write this letter to respectfully that
Mr. Martinez be permitted to submit his Supplement to his Compassionate Release
Motion by April 15, 2021.

        Counsel was diagnosed with cancer in December and underwent surgery on
December 22nd and finished her last radiation treatment on Friday, February 26th.
Counsel had hoped to file her supplements before her surgery but was unable to do so as
the surgery was moved up.

         Counsel had expected to get her filings in sooner despite her medical situation;
however, her sister was also diagnosed with cancer the same week she was and was the
primary care provider for their mother who has Alzheimers. As a result, Counsel has
been taking care of her mother and undergoing her treatments and overestimated her
ability to get this work done during her treatments.

        Counsel will be taking her mother back to Wyoming next week and will return on
      nd
the 22 and requests permission to file her Supplement by April 15, 2021. In the
meantime, she is endeavoring to complete her submission before that if possible but asks
that she be permitted until April 15, 2021 so that no action is taking on the pending
motion until she has had the opportunity to supplement.




  New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
      Case 1:17-cr-00219-VSB Document 145
                                      146 Filed 03/02/21
                                                03/04/21 Page 2 of 2

Hon. Vernon S. Broderick                                                          March 2, 2021
U.S. v. Duane Martinez 17 cr 210 (VSB)                                              Page 2 of 2


       For other good and just cause.


                                                         Respectfully submitted,

                                                         /s/ Inga L. Parsons
                                                         Inga L. Parsons (BBO 657211)
                                                         Attorney at Law
                                                         3 Bessom, No. 234
                                                         Marblehead, MA 01945
                                                         781-581-2262 (o)
                                                         888-406-9538 (f)
                                                         Inga@IngaParsonsLaw.com


Cc:    All counsel of record via ECF




  New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
